DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JP H05329103A and further in view of JP 3851824 and JP 4948902.
Regarding claim 1, JP H05329103A discloses an ophthalmic apparatus comprising a light source configured to output light to be irradiated to a subject eye, a light receiver configured to receive the light of the light source reflected from the subject eye, and a processor, wherein the processor is configured capable of executing, based on reflected light received by the light receiver: an anterior segment tomographic image acquiring process of acquiring a two-dimensional tomographic image of an anterior segment of the subject eye, and a retina tomographic image acquiring process of acquiring a two-dimensional tomographic image of a retina of the subject eye.  JP H05329103A discloses all the claimed limitations except for a refraction measuring process of measuring refraction of the subject eye, and an eye axial length measuring process of measuring an eye axial length of the subject eye.  Within the same field of endeavor, JP 3851824 discloses a refraction measuring process of measuring refraction of the subject eye and JP 4948902 discloses an eye axial length measuring process of measuring an eye axial length of the subject eye.  Therefore, it would have been obvious to incorporate the processes of JP 3851824 and JP 4948902 into the apparatus of JP H05329103 for the purpose of measuring the refraction and the axial length of an eye.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter.  Regarding claim 2, the prior art fails to disclose a light concentrating position adjuster configured to adjust a light concentrating position to the retina of the subject eye, wherein the processor is configured to drive the light concentrating position adjuster based on the refraction of the subject eye measured by the refraction measuring process to adjust the light concentrating position toward the retina of the subject eye, and the processor is configured to execute at least one of the anterior segment tomographic image acquiring process, the eye axial length measuring process, and the retina tomographic image acquiring process based on reflected light that is obtained by irradiating the light to the subject eye at the adjusted light concentrating position.  Regarding claim 3, the prior art fails to disclose an irradiation position adjuster configured to adjust an irradiation position of the light outputted from the light source toward the subject eye, wherein the processor is configured to drive the irradiation position adjuster based on the two-dimensional tomographic image of the anterior segment of the subject eye acquired by the anterior segment tomographic image acquiring process to adjust the irradiation position of the light outputted from the light source toward the subject eye, and the processor is configured to execute at least one of the refraction measuring process, the eye axial length measuring process, and the retina tomographic image acquiring process based on reflected light that is obtained by irradiating the light to the subject eye at the adjusted irradiation position.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327. The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached at 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACK DINH/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/24/22